      Case 3:20-cv-01161-MO           Document 15-3           Filed 07/22/20    Page 1 of 5




U.S. Attorneys » District of Oregon » News

                                     Department of Justice

                                       U.S. Attorney’s Office

                                         District of Oregon


FOR IMMEDIATE RELEASE                                                          Tuesday, July 7, 2020


  Seven Arrested, Facing Federal Charges After Weekend
      Riots at Hatfield Federal Courthouse (Photo)
PORTLAND, Ore.—U.S. Attorney Billy J. Williams announced today that seven people have been
arrested and face federal charges for their roles in weekend riots at the Mark O. Hatfield U.S.
Courthouse in Portland.

According to court documents, since May 26, 2020, protests in downtown Portland have regularly
been followed by nightly criminal activity including assaults on law enforcement officers,
destruction of property, looting, arson, and vandalism.

Rowan Olsen, 19, of Portland, is charged with disorderly conduct, creating a hazard on federal
property, and failing to obey a lawful order; Shant Singh Ahuja, 28, of Oceanside, California, is
charged with destruction of federal property; and Andrew Steven Faulkner, 24, of Beaverton,
Oregon; Gretchen Margaret Blank, 29, of Seattle, Washington; Christopher Fellini, 31, of
Portland; Cody Porter, 28, of Portland; and Taimane Jame Teo, 24, of Eugene, Oregon, are
charged with assaulting federal officers.

The Hatfield Federal Courthouse has been a repeated target of vandalism, sustaining extensive
damage. U.S. Marshals Service deputies and officers from the Federal Protective Service,
Homeland Security Investigations, and U.S. Customs and Border Protection working to protect
the courthouse have been subjected to threats; aerial fireworks including mortars; high intensity
lasers targeting officers’ eyes; thrown rocks, bottles, and balloons filled with paint from
demonstrators while performing their duties.

On July 2-3, 2020, Olsen is accused of using his body to push on and hold a glass door at the
Hatfield Courthouse closed, preventing officers from exiting the building and causing the door to
shatter. With the door broken, a mortar firework entered the courthouse, detonating near the
officers. The officers used shields and their bodies to block the open doorway for approximately
six hours until demonstrators dispersed.
       Case 3:20-cv-01161-MO            Document 15-3       Filed 07/22/20       Page 2 of 5



On July 4, 2020, Ahuja is accused of willfully destroying a closed-circuit video camera mounted
on the exterior of the Hatfield Courthouse.

On July 5, 2020, Blank is accused of assaulting a federal officer with a shield while the officer
was attempting to arrest another protestor.

On July 5-6, 2020, Faulkner, Fellini, Porter, and Teo are accused of assaulting federal officers
with high intensity lasers. At the time of his arrest, Faulkner also possessed a sheathed machete.

All seven defendants made their first appearances in federal court on July 6, 2020 and were
released pending trial.

A criminal complaint is only an accusation of a crime, and a defendant is presumed innocent
unless and until proven guilty.

These cases are being investigated jointly by the U.S. Marshals Service; FBI; U.S. Bureau of
Alcohol, Tobacco, Firearms, and Explosives; Federal Protective Service; U.S. Customs and
Border Protection; and Homeland Security Investigations.

The year 2020 marks the 150th anniversary of the Department of Justice. Learn more about the
history of our agency at www.Justice.gov/Celebrating150Years.




Glass courthouse door broken by Olsen
       Case 3:20-cv-01161-MO               Document 15-3      Filed 07/22/20   Page 3 of 5




Pyrotechnic mortar exploding in courthouse lobby after glass door
was broken by Olsen




Fellini possessions seized during arrest
       Case 3:20-cv-01161-MO              Document 15-3    Filed 07/22/20   Page 4 of 5




Front of shield used by Blank to assault federal officer




Back of shield use by Blank to assault federal officer




Topic(s):
      Case 3:20-cv-01161-MO   Document 15-3   Filed 07/22/20   Page 5 of 5



Violent Crime

Component(s):
USAO - Oregon

                                                                 Updated July 7, 2020
